Exhibit 10.4

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

Alexander J. Pepe

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of October 24, 2013 (the “Effective Date”), between Ixia, a
California corporation (“Employer”), and Alexander J. Pepe (“Employee”).
Capitalized terms used herein, unless otherwise defined herein, shall have the
same meanings as such terms have in the Employment Agreement (as defined in
Recital A below).

RECITALS

A. Employer, as the assignee of Anue Systems, Inc., a Delaware corporation
(“Anue”), and Employee are parties to that certain Employment Agreement made and
entered into as of May 4, 2012 (the “Original Agreement”), as amended by
Amendment No. 1 thereto dated as of August 14, 2013 (as amended, the “Employment
Agreement”).

B. Pursuant to the Employment Agreement, Employee serves as the Senior Vice
President, Strategy, of Employer.

C. Employer and Employee wish to amend the Employment Agreement on the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals of and of the
covenants and agreements set forth below, the parties hereto hereby agree as
follows:

AGREEMENT

1. Employment and Duties. From and after the Effective Date and during the
remaining term of Employee’s employment by Employer under the Employment
Agreement, as amended hereby, Employee will perform services for Employer in the
position of Chief Operating Officer of the Company, or in such other capacity or
capacities as may be approved from time to time by the Board, and shall report
directly to Employer’s Acting Chief Executive Officer or Chief Executive
Officer, as applicable (the “CEO”). In such capacity or capacities, Employee
shall have such responsibilities, duties, and authority as may from time to time
be reasonably and lawfully assigned to Employee by the CEO, and consistent with
Employee’s executive position. From and after the Effective Date, Employee will
no longer hold the position of Senior Vice President, Strategy, at Employer.
Employee will continue to perform his duties at the offices of Employer to be
located from time to time in or near Austin, Texas; provided, however, that
Employee acknowledges and agrees that he may be required to travel in connection
with the performance of his duties in his new position, and the amount and
frequency of such travel may be similar to that which is required of Employee as
of the date this Amendment is signed by Employee.

2. Base Salary. As compensation for services rendered by Employee under the
Employment Agreement, as amended hereby, effective as of the Effective Date,
Employee’s annual base salary shall be increased to $360,000, payable in
accordance with Employer’s standard payroll schedules in effect from time to
time and subject to usual and required employee payroll deductions and
withholdings.

 



--------------------------------------------------------------------------------

3. Bonus Plans. From and after the Effective Date, Employee will continue to be
eligible for a discretionary bonus under Employer’s bonus programs as in effect
from time to time, in accordance with the terms and conditions thereof and
subject to the performance of Employee and the financial performance of
Employer. Effective as of the Effective Date, Employee’s at-target bonus
opportunity will be increased from 60% to 70% of Employee’s annual base salary.
Any bonus payable to Employee for 2013 under the Company’s 2013 Senior Officer
Bonus Plan will be prorated so that Employee’s total bonus opportunity for
(i) the portion of 2013 for which Employee serves as Chief Operating Officer
(i.e., for 69/365 of the year) will be based on Employee’s $360,000 annual base
salary and 70% bonus opportunity, and (ii) the earlier portion of 2013 (i.e.,
for 296/365 of the year) will be based on Employee’s annual base salary (i.e.,
$295,000) and bonus opportunity (i.e., 60%) in effect immediately prior to the
Effective Date. Any bonuses payable to Employee shall be paid in accordance with
the terms and conditions of the corresponding bonus plan. Employee’s bonus
eligibility and any bonus opportunity for calendar years subsequent to 2013 will
be subject to future determination by Employer in its sole discretion. Employee
acknowledges that no set bonus for any year, including 2013, is guaranteed.

4. Stock Options.

 

  (a) Within 30 days following the Effective Date, and provided that Employee
holds the position of Chief Operating Officer of Employer at such time, Ixia
will grant to Employee non-statutory stock options to purchase 5,500 shares of
Ixia Common Stock. Such options will vest and become exercisable in 12 equal
monthly installments commencing on the one-month anniversary of the Effective
Date, so long as Employee remains employed by Employer.

 

  (b) At such time as Employer grants its first equity incentive award to any
other executive officer after January 1, 2014, and provided that Employee holds
the position of Chief Operating Officer of Employer at such time, Employer will
grant to Employee additional non-statutory stock options to purchase 15,000
shares of Ixia Common Stock. On the date of grant, for every full calendar month
in 2014 prior to such date of grant, 1/12 of these options will be fully vested
and exercisable. Accordingly, as an example only, if the date of grant is
May 15, 2014, then 5,000 of these options will be fully vested and exercisable
commencing on that date. After the date of grant, 1/12 of these options will
vest and become exercisable commencing on the last day of each calendar month
thereafter for the remainder of 2014, so long as Employee remains employed by
Employer.

 

  (c) As soon as is reasonably practicable after June 30, 2014, and provided
that Employee holds the position of Chief Operating Officer of Employer at such
time, Employer will grant to Employee non-statutory stock options to purchase
15,000 shares of Ixia Common Stock (which options will be in addition to those
described in subpart “b” above). On the date of grant, for every full calendar
month between June 30, 2014 and July 1, 2015 that has passed, 1/12 of these
options will be fully vested and exercisable. Accordingly, as an example only,
if the date of grant is August 15, 2014, then 1,250 of these options will be
fully vested and exercisable commencing on that date. After the date of grant,
1/12 of these options will vest and become exercisable commencing on the last
day of each calendar month thereafter for the remainder of the 12 months between
June 30, 2014 and July 1, 2015, so long as Employee remains employed by
Employer.

 

2



--------------------------------------------------------------------------------

  (d) The exercise price of the options granted to Employee in accordance with
this Section 4 will be equal to the closing sales price of Ixia Common Stock on
the dates on which the options are granted by the Compensation Committee of the
Company’s Board of Directors, and the options will expire, if not earlier
terminated in accordance with their terms, on the seventh anniversary of the
date of grant and will in all respects be subject to the other customary terms
and provisions of Ixia’s Second Amended and Restated 2008 Equity Incentive Plan
(the “2008 Plan”) and the agreements evidencing the options.

5. Restricted Stock Units.

 

  (a) Within 30 days following the Effective Date, and provided that Employee
holds the position of Chief Operating Officer of Employee at such time, Employer
will grant to Employee 2,000 restricted stock units (“RSUs”), each of which will
represent the right to receive one share of Ixia Common Stock. Such RSUs will
vest in 12 equal monthly installments, commencing on the one-month anniversary
of the Effective Date, so long as Employee remains employed by Employer. To the
extent such RSUs vest, the underlying shares will be automatically issued and
delivered to Employee on or promptly following the earlier of (i) October 24,
2014 or (ii) the date on which Employee’s employment with Employer has
terminated.

 

  (b) At such time as Employer grants its first equity incentive award to any
other executive officer after January 1, 2014, and provided that Employee holds
the position of Chief Operating Officer of Employer at such time, Employer will
grant to Employee 5,000 additional RSUs. On the date of grant, for every full
calendar month in 2014 prior to such date of grant, 1/12 of these RSUs will be
fully vested. Accordingly, as an example only, if the date of grant is May 15,
2014, then 1,666 of these RSUs will be fully vested on that date. After the date
of grant, 1/12 of such RSUs will vest at the end of each calendar month for the
remainder of 2014, so long as Employee remains employed by Employer. To the
extent such RSUs vest, the underlying shares will be automatically issued and
delivered to Employee promptly following the earlier of (1) the date on which
all such RSUs have vested and (2) the date on which Employee’s employment with
Employer has terminated.

 

  (c)

As soon as is reasonably practicable after June 30, 2014, and provided that
Employee holds the position of Chief Operating Officer of Employer at such time,
Employer will grant to Employee 5,000 RSUs (which will be in addition to those
RSUs described in subpart “b” of this Section 5). On the date of grant, for
every full calendar month between June 30, 2014 and July 1, 2015 that has
passed, 1/12 of these RSUs will be fully vested. Accordingly, as an example
only, if the date of grant is August 15, 2014, then 416 of these RSUs will be
fully vested on that date. After the date of grant, 1/12 of such RSUs will vest
at the end of each calendar month for the remainder of the 12 months between
June 30, 2014 and July 1, 2015, so long as Employee remains employed by

 

3



--------------------------------------------------------------------------------

  Employer. To the extent such RSUs vest, the underlying shares will be
automatically issued and delivered to Employee on or promptly following the
earlier of (1) the date on which all such RSUs have vested and (2) the date on
which Employee’s employment with Employer has terminated.

 

  (d) The RSUs granted in accordance with this Section 5 will in all respects be
subject to the other customary terms and provisions of the 2008 Plan and the
agreements evidencing the RSUs.

6. Officer Severance Plan. The parties agree that, from and after the Effective
Date, Employee will be designated as an “Eligible Officer” for purposes of
Employer’s Officer Severance Plan (As Amended and Restated Effective January 1,
2009) (the “2009 Plan”). However, notwithstanding the foregoing or anything to
the contrary, Employee will not be entitled to any severance benefits under the
2009 Plan, whether pursuant to Section 3(b)(i) thereof or otherwise, due to
either (a) any decrease to Employee’s annual base salary that results in such
base salary being equal to or greater than the annual base salary to which
Employee was entitled immediately prior to the Effective Date, or (b) (i) any
change to Employee’s position at Employer, or (ii) the removal of Employee from
Employee’s position, in either case following an offer to Employee of employment
in another position at Employer (even if Employee does not accept such new
position), provided that Employee remains or is offered a position (even if not
accepted) as the CEO or as an “executive officer” (as defined in 17 CFR
§240.3b-7 as of the Effective Date) of Employer reporting directly to the CEO.
Employer acknowledges that vesting of the stock options and RSUs described above
in this Amendment may be accelerated under the terms of the 2009 Plan. To the
extent the foregoing provisions would alter the provisions of the 2009 Plan, the
2009 Plan is hereby amended accordingly.

7. Amendment to Section 6 of Original Agreement. Section 6 of the Original
Agreement is hereby deleted in its entirety and replaced with the following:

 

  “6. Termination. Further to Section 4 of this Agreement, this Agreement and
Employee’s employment with Employer hereunder may be terminated at any time as
follows:

(a) Mutual Written Agreement. Employer and Employee may agree in writing to
terminate this Agreement and Employee’s employment hereunder.

(b) Termination by Employer. Employer may terminate this Agreement and the
Employee’s employment hereunder at any time at Employer’s sole discretion, with
or without cause, effective immediately or as of such other time as may be
agreed upon by the parties, by giving written notice to Employee.

(c) Resignation by Employee. Employee may terminate this Agreement and
Employee’s employment hereunder at any time, for any reason or no reason, by
giving written notice to Employer. Any such resignation will be effective
immediately or as of such other time as may be agreed upon by the parties.

 

4



--------------------------------------------------------------------------------

(d) Death or Disability of Employee. This Agreement, and Employee’s employment
hereunder, shall automatically terminate upon the death of Employee or a
determination that Employee has a long-term disability. For purposes of this
Agreement, “long-term disability” shall mean a condition that substantially
impairs Employee’s ability to perform Employee’s obligations hereunder for at
least 90 consecutive work days or for any 90 work days during any 180-day
period.”

8. Deletion of Section 7.2 of Original Agreement. Section 7.2 of the Original
Agreement is hereby deleted in its entirety.

9. Acknowledgement. Employee agrees that, for purposes of the Employment
Agreement, neither this Amendment nor any change in Employee’s position or his
other terms and conditions of employment pursuant to the terms hereof shall be
deemed to constitute “Good Reason” or any termination by Employer or Employee of
Employee’s employment with Employer.

10. No Other Amendments. The Employment Agreement, except as expressly amended
by this Amendment, shall continue unmodified and in full force and effect.

11. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and which together shall constitute one and the same
instrument.

12. Governing Law. This Amendment will be governed by the laws of the State of
Texas, without regard for conflict of law provisions. Any litigation arising out
of or relating to this Amendment shall be filed and pursued exclusively in the
state or federal courts in Travis County, Texas, and the parties hereto consent
to the jurisdiction of and venue in such courts.

13. Amendment. This Amendment may be amended only by a written instrument
executed by both of the parties hereto.

14. Independent Advice. Employee has been encouraged to consult with counsel of
Employee’s choice concerning this Amendment. Employee hereby acknowledges and
represents that Employee has consulted with, or has voluntarily declined to
consult with, independent counsel regarding Employee’s rights and obligations
under this Amendment, and that Employee fully understands and is voluntarily
agreeing to the terms and conditions contained herein.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

IXIA     EMPLOYEE By:  

/s/ Errol Ginsberg

   

/s/ Alexander J. Pepe

  Errol Ginsberg     Alexander J. Pepe   Acting Chief Executive Officer    
Date Signed: August 5, 2014     Date Signed: 8/5/14

 

5